Joseph A. Cox, S.
This is a proceeding for the settlement of the account of the executor combined with the application for instructions with respect to the payment of Swiss succession taxes and administration expenses.
The decedent at the time of her death was a citizen of the United States, resident in Geneva, Switzerland. The will of decedent probated in New York County, expressly disposes only of her property in the United States. In addition thereto, the decedent left certain assets in Geneva, Switzerland, which she disposed of by a duly executed will. The Swiss tax, subjecting both the Switzerland and American assets of deceased to tax, amount to $63,389.10. Attributable to these duties is the larger estate left in the United States of America. There is as a result, a deficiency in funds available in Switzerland to meet the tax due on the assets owned by the deceased. The question is therefore presented as to whether the executor is under any duty to transmit to a representative of the estate the amount required to discharge the taxes payable to the Swiss Government.
It is, of course, fundamental that no State or Nation has the power, in the absence of reciprocal agreement, to enforce the revenue laws of another jurisdiction (State of Colorado v. Harbeck, 232 N. Y. 71; Matter of McNeel, 10 Misc 2d 359; Marshall v. Sherman, 148 N. Y. 9, 25; Matter of Tahtabourounian, 198 Misc. 553; Matter of Lamar, 15 Misc 2d 544). Under the circumstances disclosed in this proceeding the court will not require the executor to transmit sufficient funds to the representative of the estate in Switzerland to discharge the tax due on the Swiss property.
The accounting executor states in his petition that the Swiss executor has made a demand for payment of expenses incurred in the administration of the estate in Switzerland. The account herein does not report any claim for such expenses and, although the Swiss executor has been cited in this proceeding, he has not appeared and asserted a claim. Upon this record an issue is not presented for determination as to such expenses. Submit decree on notice settling the account.